By the Court,

Mitchell, P. J.
Appeal from a judgment rendered at a special term, denying to Mary P. Yarian any part of certain residuary estate of Samuel Haskell, the testator. The testator had no relatives to whom he was inclined to give any great part of his estate, but bestowed his affections more particularly on others, whom he had regarded in the place of children, or who had rendered him kind offices during his life. He states one object of his will to be, “to meet those contingencies which the law would not always meetand he gives to Eliza Ann Purdy, his large family bible and other articles, valuable as family tokens, and also the sum of $500, which in *65case of her death was to go to her children, and speaks of her as one “ whom he had brought up from her infancy and until her marriage.” He also gives to a son of her’s $200, and to each of her other sons $50. He gives to his only surviving brother $200, 11 on his embarking for Liverpool,” and to his five children $500 between them, but not to be sent to them by their father. He next gives to three nieces in Ohio, $500; to three nieces in Boston, $600 ; to another niece in Boston, $400; to two nephews, a note which he held against one of them for $300, and to the brother $50 ; and then gives to Samuel Haskell Stokum, “ who was born in my house and at his baptism took my name,” $400. Then follows the bequest to Mary P. Yarian. It is as follows : “ To Mary P. Yarian, who has for many years been an inmate in my family, and in consideration of her faithful services and kind attentions to my family and myself in sickness and in health, and by her frequent watching and fatigue has greatly impaired her constitution, I give and bequeath, for the term of three years from the time of my death, the sole use and occupancy of my dwelling house and out-buildings with the land thereto belonging; and also the use of all the furniture in said dwelling house, excepting those articles heretofore designated, and which are to be given up immediately after my death. The family stores, which shall be on hand at the time of my death, I also give to the said Mary P., and at the expiration of three years, or thereabouts, from the time of my death, I order and direct my executors to sell both real and personal estate, and out of the avails to pay the aforesaid Mary P. a legacy of $500, lawful money, which I will and bequeath unto her. The residue I order to be divided among the legatees in like ratio as their legacies.” Then, after giving some small specific articles, he adds a clause as follows: “ I order my two lots of ground lying between what are called Drake’s lane and the Weyman avenue, and also my outdoor personal property, to be sold at my death the avails of which, with my bank stock and notes of hand, I trust will pay my legacies ; if not, I order it to be duly apportioned among the *66legatees according to the amount bequeathed.; and if it should overrun, let it also be divided in the same ratio.”
To no one does the testator profess to be under any obligation but to the appellant, Mary P. Varían; she had been the inmate in his family, and had rendered faithful services and kind attentions to himself and his family, in sickness and in health, and had, by her frequent watchings and fatigue, greatly impaired her constitution. No one else did he recognize as having a claim on him for kindness or services rendered to him or his. His attachment he showed to two, one of whom had been brought up by him, and the other had assumed his name; but he states no act on their part calling for peculiar favor from him. His only surviving brother, and the children of that brothel’, “ he knows afar off” only: the brother is to be paid the small legacy of $200, only on his leaving the country, “ on his embarking for Liverpool.” The testator also gives to Mary P. Varían $500, a larger sum than to any one other individual, except Mrs. Purdy, whom he had brought up from her infancy, and also gives to her the use of his dwelling and its furniture, and of the out-buildings with the land attached, which was probably of more value than the specific articles given to Mrs. Purdy. He thus shows that Mrs. Varían was intended to be favored by him above others; and makes it proper when there is a doubt as to the meaning of the words used by him, that that interpretation should be given to them which would most favor her, and thus carry out what was his general intent. He had given to Mrs Purdy $500 and some specific articles, and to S. H. Stokum $400, and to a niece $400, and to other relatives smaller sums. Why should he wish the residue of the proceeds of sales of his dwelling and furniture to increase their legacies and not to increase Mrs. Varian’s ? Certainly not from any affection or interest which he had exhibited to them, over Mrs. Varían, for to none had he manifested an obligation, except to her. • His intention, then, as gathered from the will, would be that Mrs, Varían should also partake with them in that residue. Otherwise she is the only exception, and she the one to whom he owed the most, and who “by her frequent watchings and fetigu.es had *67greatly impaired her constitution.” The construction favorable to her is the only one that can be creditable to the testator, or consistent with the motives which he has expressed. The liberal interpretation of the will leads to the same result. After directing carefully that out of the proceeds of sale “ a legacy of $500” be paid to Mrs. Yarian, and in effect to be paid before any other legacy is paid, thus showing still his preference to her, he adds: “ The residue I order to be divided among the legatees in like ratio as their legacies.” He had not in any previous part of the will called the sum given to any one a legacy, or the person a legatee, until he gave the $500 to Mrs. Yarian, and that alone he expressly calls a legacy. When, then, he directs the residue “ to be divided among the legatees in like ratio as their legacies,” the liberal interpretation also requires that Mrs. Yarian should be regarded as a legatee, and the previous bequest to her as a legacy, and that she should, as a legatee, share in the division of the residue. To exclude her, would require the insertion of a word which would alter the meaning of the sentence as it stands, viz. “ other” before legatees ; to include her, leaves to the words their proper meaning. “ Among the legateees,” is the same as “ among all the legatees” or “ among the said legatees.” Mrs. Yarian’s bequest was in fact, and by the previous nomenclature adopted by the testator, a legacy.
The argument against her claim is rested partly on the fact, that in a subsequent clause of the will other real and personal estate is directed to be sold at the testator’s death, and the proceeds to be apportioned among the legatees according to their respective legacies; and it is said that, as this distribution was to be made immediately on the death of the testator, and Mrs. Yarian was to be paid her legacy of $500 only at the end of three years after his death, she could not share in this last distribution, and so, it was argued, was not a legatee within the meaning of the testator. It is not so clear that the testator did not intend Mrs. Yarian to share in this last division, as to make that inference a basis for an argument against her in another part of the will. What he means in this last clause is uncen» *68tain, and if she is excluded it is not because the words used would exclude her, or show an intention to exclude her, or show that the testator used the word legatees always as excluding her, but because her legacy not being payable until three years after the death of the testator, it is inferred that she was not to share with other legatees in that which was to be paid ara the death of the testator. The same argument does not apply to that which was to be paid to other legatees at the same time that she was to be paid her legacy. This clause from which she is excluded might have more the appearance of an indication of the testator’s meaning of the word “ legatees,” if it had preceded the other clause; but..even then it would be a forced construction, when the testator had expressly described the gift to Mrs. Varían as a legacy, and that too immediately before the clause in which he directs the residue to be divided among the legatees in like ratio as their legacies. The decree should be so modified as to allow Mrs. Varían to share in this residue, and to have the costs of the appeal paid out of the fund.
[New York General Term,
November 6, 1854.
Mitchell, Roosevelt and ClerTce, Justices.]